DETAILED ACTION
The following is a first office action upon examination of application number 17/080249. Claims 1-28 are pending in the application. Claims 1-10 have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 11-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2022. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-10 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A) The claims recite an abstract idea instructing how to generate a schematic map of a transportation network, which is described by claim limitations reciting: providing graph information indicating vertices representing geographic positions of the plurality of transport stops and edges representing connections between transport stops, wherein each of the transportation lines comprises a plurality of connected edges; repositioning one or more of the transport stops, wherein said repositioning comprising determining new positions for the one or more transport stops to optimize an objective function based on readability of the schematic map; discretizing the transport stops and connections on one or more transportation lines using interpolation to align a plurality of the transport stops and connect the aligned transport stops along the transportation lines using simplified k-linear segments to generate the schematic map, where each of the k-linear segments is parallel to one of k equidistant orientations whose angles are multiples of 180/k degrees, where k is at least two; and providing the generated schematic map. The identified recited limitations in the claims describing generating a schematic map of a transportation network (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, or, alternatively, “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper. Dependent claims 2, 4, 5, 6, 7, and 8, recite limitations that further narrow steps for generating a schematic map of a transportation network; therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the processor in claim 1, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer.
Additional elements such as repositioning, using a processor and providing the generated schematic map for display do not yield an improvement in the functioning of the computer itself and only amount to instructions to implement an abstract idea on a computer. e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Further, additional elements related to providing the generated schematic map for display only add extra-solution activities (data output/display). Additional elements in claim 3 related to fish eye transformation are recited at a high level of generality, these additional elements do not provide and improvement and only generally link the abstract idea to a technological environment. Claims 9 and 10 recite additional elements related to receiving and displaying, these limitations do not provide an improvement and only add extra-solution activities (data gathering/output). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements such as repositioning, using a processor and providing the generated schematic map for display do not yield an improvement and only amount to instructions to implement an abstract idea on a computer. Further, with respect to additional elements related to receiving, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). With respect to additional elements related to displaying, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0309045 (Asente) – discloses a system that uses line simplification to improve appearance of drawn objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683